DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform claims 2 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a1) as being anticipated by POULTON et al. (US 20190260123 A1) (hereinafter POULTON) [cited in the IDS filed by the applicant].
As to claim 1, POULTON disclose a phase difference measurement device for optical phased arrays, the phase difference measurement device (see abstract) comprising: at least two optical waveguides arranged in parallel in a first plane, wherein each optical waveguide comprising a proximal portion and a distal portion (see fig. 2), 
wherein the proximal portion of at least one of the at least two optical waveguides further comprises a phase-shifting device configured to induce a phase shift of a light wave being transmitted in the phase difference measurement device (¶0049); at least one phase interrogator device arranged in the first plane between two neighboring optical waveguides of the at least two optical waveguides (¶0049), wherein the phase interrogator device is configured to couple light from the two neighboring optical waveguides to interfere in the phase interrogator to generate an interference light wave (¶0050); and at least one photodetector configured to detect the interference light wave, wherein the least one photodetector is arranged in a second plane other than the first plane (¶0048).

As to claim 2, POULTON disclose the phase difference measurement device further comprising a control unit configured to control the phase-shifting device such 

As to claim 3, POULTON disclose the phase difference measurement device, wherein the control unit comprises integrated circuits constructed by CMOS technology (¶0043).

As to claim 4, POULTON disclose the phase difference measurement device wherein the control unit is configured to control the phase-shifting device such that the phase shift between the at least two optical waveguides is kept within a predefined interval (¶0043).

As to claim 5, POULTON disclose the phase difference measurement device wherein the control unit comprises integrated circuits constructed by CMOS technology (¶0037, 0049).

As to claim 6, POULTON disclose the phase difference measurement device according to claim 1, wherein the at least one phase interrogator device is configured to direct the interfered light in a direction toward the at least one photodetector in the second plane (¶0050-0051).

As to claim 7, POULTON disclose the phase difference measurement device wherein the at least one phase interrogator comprises a reorientation portion in the form 


As to claim 8, POULTON disclose the phase difference measurement device according to claim 1, wherein the at least one photodetector comprises a PN-diode (¶0047).
As to claim 9, POULTON disclose the phase difference measurement device wherein at least one phase-shifting device of the at least two optical waveguides is a thermo-optic phase shifter (¶0049 and see fig. 2).

As to claim 10, POULTON disclose the phase difference measurement device further comprising a plurality of optical waveguides, wherein a phase interrogator device is arranged between each pair of neighboring optical waveguides (¶0050-0051).

As to claim 11, POULTON disclose the phase difference measurement device wherein the plurality of optical waveguides extend from the proximal portion to the distal portion in an X direction, and wherein two adjacent phase interrogators are arranged in the first plane at different positions along the X direction (¶0054, 0056).

Allowable Subject Matter
Claims 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 12, the prior arts alone or in combination fails to disclose the claimed limitations such as “an optical antenna arranged on distal portions of the optical waveguides of the at least one phase difference measurement device; a receiving waveguide for receiving light waves that are to be transmitted by the optical phased array; and a coupling arrangement configured to transmit and split the light waves received by the receiving waveguide to the phase-shifting devices of the at least one phase difference measurement device” along with all other limitations of the claim. 
Claims 13-20 are allowable due to their dependencies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2886